Citation Nr: 1419182	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  09-16 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1967 to July 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction was subsequently transferred ti the RO in Winston-Salem, North Carolina.

A hearing was held before the undersigned Veterans Law Judge by videoconference from the RO in June 2011.  A transcript of the hearing is of record.  The Veterans Law Judge held the record open for a 30-day period following the hearing to allow for the submission of additional evidence.  Thereafter, the Veteran submitted additional evidence along with a written waiver of the RO's initial consideration.

The Board most recently remanded the case for further development in January 2013.  The case has since been returned to the Board for appellate review.  As discussed in the January 2013 remand, the Veteran did not perfect an appeal as to the issue of service connection for hypertension.

A review of the Virtual VA and VBMS electronic claims files reveals a July 2013 written appellate brief and additional VA medical records (both Virtual VA).  The July 2013 supplemental statement of the case reflects agency of original jurisdiction consideration of the medical records.



FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran has PTSD that is related to a verified in-service stressor.



CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his PTSD is due to his claimed stressor of incoming enemy rocket and mortar fire when serving as a clerk with the 578th Light Equipment Maintenance Company in Vietnam.  See, e.g., November 2007 claim, February 2008 and September 2010 written statements, June 2011 Bd. Hrg. Tr. at 3-4.  The Veteran's service treatment records do not document complaints, treatment, or diagnosis of a psychiatric disorder or indicative symptoms, with the exception of an August 1967 entrance examination showing that he was psychiatrically abnormal.  The December 2011 VA examiner reviewed this entry and determined in a May 2013 opinion that it was impossible to determine which specific psychiatric abnormality existed prior to the Veteran's service without resorting to speculation.  On review of the entire record, the Board concludes that there is insufficient (i.e. clear and unmistakable) evidence to show that a psychiatric disorder preexisted service, and the Veteran is accordingly presumed to have been sound at the time of entry into active service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

There are multiple diagnoses of PTSD close to and during the appeal period.  See VA treatment records from January 2006 (VA psychologist); October 2008 (VA psychiatrist); August 2010 (VA nurse practitioner and psychiatrist).  In providing these assessments, the treatment providers considered the Veteran's reported in-service stressor as noted above, as well as his post-service complaints.  The December 2011 VA examiner concluded that the Veteran did not meet the full diagnostic criteria for PTSD.  She determined that his clinical presentation was more consistent with dysthymic disorder, which was less likely than not related to his active service.  She also noted the Veteran's reports of a family history of depression and depression problems since childhood from VA treatment records.  In the May 2013 clarifying opinion, the VA examiner indicated that it was unclear when the Veteran's dysthymic disorder had its onset based on the record, but it was less likely than not related to service.  In so finding, she noted that psychiatric literature points to numerous contributing factors for the disorder, including genetic susceptibility and predisposing psychosocial factors present in the Veteran's case.

In regard to the claimed stressor, the Veteran's service personnel records and a March 2009 RO file memorandum confirm his Vietnam service and assignment as reported, and the Board finds the Veteran's reported history of his in-service experiences competent and credible.  The Veteran's claimed stressor is also consistent with the places, types, and circumstances of this service.  In addition, although the December 2011 VA examiner did not diagnose PTSD, she considered this reported stressor and determined that it was adequate to support a diagnosis of PTSD and was related to the Veteran's fear of hostile military or terrorist activity.  Moreover, a VA psychiatrist and psychologist have related the Veteran's PTSD to his Vietnam experiences.  Thus, the Board concludes that the Veteran's testimony is sufficient to establish the in-service stressor in this case under 38 C.F.R. § 3.304(f)(3).

The evidence is at least evenly balanced as to whether the Veteran has PTSD due to his corroborated in-service stressor.  Resolving all reasonable doubt in the favor of the Veteran, the Board concludes that service connection for PTSD is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125(a).


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


